DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Receipt
	Applicant's response filed on 02/15/2022 to the Office Action mailed on 10/15/2021 is acknowledged.

Claim Status
Claims 1-11 are pending. 
Claim 1 is currently amended.
Claim 12 is canceled.
Claims 1-11 have been examined.
Claims 1-11 are rejected.
Priority
	Priority to CON 16/722167 filed on 12/20/2019 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/20/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Withdrawn Claim Objections
The objection to claim 12  is moot since the claim is canceled.
The objection to Claim 1 is withdrawn in view of the amendments .

Withdrawn Claim Rejections - 35 USC § 112
Response to Applicant’s Arguments
	The rejection of claim 12 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement is moot since the claim is canceled.
	The rejection of claims 1-12 are under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement is withdrawn in view of Applicant’s arguments.  
Withdrawn and Maintained Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

This rejection is reiterated from the previous Office Action and modified in view of the amendments to the claims.
Claim 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takaichi et al. (US Patent 5437880, Published 08/01/1995) in view of Novak et al. (US Patent Application Publication 2018/0055879 A1, Published 03/01/2018).
The claims are directed to a method of preventing overweightness or obesity comprising administering a composition comprising 64Zne.
Takaichi et al. teach a health drink composition of the present invention provides for the simultaneous intake of a carotenoid and a hardly digestible saccharide to meet the demand of the industry, insuring good digestibility and absorption and thus enabling an effective relief of the evil effects of irregular eating habits, improvement in health condition, prevention of obesity and onset of adult diseases, avoidance of the risk of cancer, immunopotentiation, prevention of ultraviolet radiation hazards and improvement in constipation, among other effects (column 2, lines 44-54).
Takaichi et al. lacks a teaching wherein the composition comprises 64Zne.
Novak et al. teach a composition in the form of a solution (for any appropriate route of administration, including by injection) may be prepared in which the solvent is water; in a preferred embodiment, the water is enriched with 16O and/or depleted of 2H, both with respect to the isotopes' natural abundance … In a preferred embodiment, the at least one light isotope that the composition is enriched for is one or more of 64Zn …  in a solution as described above, 64Zne is present at a concentration of from 10 µg/ml to 10 mg/ml, most preferably from 100 µg/ml to 2 mg/ml; in these embodiments, 64Zne is present in the form of a chelate of an amino acid, preferably a chelate of aspartate or asparaginate.(paragraph 0032). When the enriched-for light isotope is 64Zn, the 64Zn preferably constitutes at least about 80% 64Zn of the zinc on a mole fraction basis (that is, 80% of the zinc atoms are 64Zn atoms), more preferably at least about 90% 64Zn, such as at least 90%, at least 95%, or at least 99% 64Zn, or between about 90% and about 99.9% 64Zn (all on a mole fraction basis) (paragraph 0033). The chemical compounds of the pharmaceutical composition include the isotopes such as at least one of oxides, sulfates, citrates, gluconate, and a chelate (paragraph 0030). In preferred embodiments, the composition is suitable for various routes of administration, such as topical or oral administration or administration by injection (paragraph 0031). A pharmaceutical composition of the present invention is used for improving health, cure abnormalities and degenerative disease; achieve anti-aging effect of therapy and therapeutic effect on mammals (abstract).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to combine the compositions of Takaichi et al. and Novak et al. and have a reasonable expectation of success. One would have been motivated to do so since both the composition of Takaichi et al. and Novak et al. are directed to compositions for improving health. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). The combination of the compositions would also necessarily result in prevention of obesity as well. Therefore, the instant claims are rendered obvious by the teachings of the prior art.
Response to Applicant’s Arguments
The rejection of claim 12 under 35 U.S.C. 103 as being unpatentable over Takaichi et al. (US Patent 5437880, Published 08/01/1995) in view of Novak et al. (US Patent Application Publication 2018/0055879 A1, Published 03/01/2018) is moot since the claim is canceled.

With regard to regard to rejection of claims 1-11 under 35 U.S.C. 103 as being unpatentable over Takaichi et al. (US Patent 5437880, Published 08/01/1995) in view of Novak et al. (US Patent Application Publication 2018/0055879 A1, Published 03/01/2018):
Applicant argues that there is no teaching of administering 64Zne to prevent or treat overweightness or obesity. Applicant’s argument has been fully considered but found not to be persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant also argues that there is no teaching of preventing or treating overweightness using the composition comprising 64Zne. Applicant’s argument has been fully considered but found not to be persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant further argues that there is no motivation to substitute 64Zne for the hardly digestible saccharide and carotenoid in the composition of Takaichi et al. Applicant’s argument has been fully considered but found not to be persuasive. The Examiner has not suggested substituting the hardly digestible saccharide and carotenoid for any compound including 64Zne. The Examiner suggests that one of ordinary skill would be motivated to add 64Zne to the composition of Takaichi et al. since both Novak et al. and Takaichi et al. teach that their compositions are useful for improving health. The court held in in re Kerkhovan et al. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from there having been individually taught in the prior art."
Applicant finally argues that neither Takaichi et al. nor Novak et al. teach “a prophylactically or therapeutically effective amount of a composition comprising 64Zne”. Applicant’s argument has been fully considered but found not to be persuasive. It appears that Applicant’s argument rests on the presumption that the claim is limited such that the therapeutic or prophylactic effect of the composition is a result of 64Zne or that therapeutic or prophylactic effect of 64Zne must result in prevention or treatment of obesity or overweightness. However, the claims are not so limited. First, it is the composition that must provide the therapeutic or prophylactic effect not any particular component of the composition. Therefore, the composition of Takaichi et al. provides for a prophylactically or therapeutically effective composition for the prevention or treatment of obesity or overweightness. Assuming arguendo that the phrase “a prophylactically or therapeutically effective amount” is limited to 64Zne the phrase does not limit the prophylactic or therapeutic effect it must exert. Since, Novak et al. teach the compound has prophylactic or therapeutic effect of improving health. Finally, further assuming arguendo that the claim language clearly was limited such that the 64Zne compound is administered in an amount that provide prophylactic or therapeutic effect in preventing or treating overweightness or obesity, this is inherent to the teachings of Novak et al. since the amount Novak et al. teaches to administer is the same amount instantly claimed. Therefore, administering the composition of Novak et al. to a subject of Takaichi et al. would necessarily result in prevention or treatment of overweightness or obesity. 
For the foregoing reasons the rejection is maintained. 

Withdrawn and Maintained Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

This rejection is reiterated from the previous Office Action and modified in view of the amendments to the claims.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10799530. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims and the claims of U.S. Patent No. 10799530 are different only in that the method of the instant claims are to “preventing overweightness or obesity” and the method of U.S. Patent No 10799530 is directed to “treating overweightness or obesity”. However, it would have been obvious to one ordinary skill in the art to use the method steps and composition for preventing overweightness or obesity of U.S. Patent No 10799530 to prevent overweightness or obesity.
Response to Applicant’s Arguments
The rejection of claim 12 on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10799530 is moot since the claim is canceled.
With regard to the rejection of claims 1-11 on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10799530:
Applicant argues that the rejection be held abeyance until it is the only rejection is the only outstanding rejection. Therefore, rejection is maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI SOROUSH/Primary Examiner, Art Unit 1617